Title: To Alexander Hamilton from Daniel Jackson, 25 January 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            January 25, 1800
          
          A Mr Hinshaw has been here and informed me that he is the Contractor for the Year 1800 I have accordingly ordered the   troops to draw their Rations of him or from his Agent at this place, which I find does not give General satisfaction—however I wish your influence when   there is a new Contractor, that the Commanding officers may be informed & supplied with the purport of its contents.
          Sir I am, with due respect your obedient & huml. Servt.
          
            D. Jackson
          
          Major General Hamilton New York
        